Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy et al. (US 2009/0157726) and in view of Allen et al. (US 2016/0342900).
As to claim 1, Abernethy teaches an information processing device (Figs.3, 4) comprising:
a record control unit (310) configured, in a case where information regarding a situation of a user is detected (user question and triggering event Fig.4, 404), to associate identification information (conversation stub 410-416; 312 ) with a predetermined section of conversation information with the user, and control recording of the identification information;
a transmission control unit (314) configured to control transmission of the information regarding the situation of the user, and the identification information; and
an output control unit configured, in a case where an expert to the information regarding the situation of the user (428), and the identification information are acquired, to control output of the predetermined section (430) associated with the identification information (Pars.5, 7-8, 29-30, 36, 42, 47, 58)

    PNG
    media_image1.png
    435
    594
    media_image1.png
    Greyscale

It is noted that while Abernethy teaches acquiring an expert to the question and outputting information associated with the identification information of the question for the user (430), he doesn’t explicitly teach providing answer to the question. However, Allen in same field teaches a method comprising, processing a natural language query/question, acquiring an answer to the question, storing/logging the question and the answer as a Q/A pair and at a predetermined time outputting the question (topic) where outputting the question includes outputting an answer to the question (Figs.3-4; Par.140; Claims 1-4). 
The modification of Abernethy teaching, in view of Allen’s system, and the combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of providing the user with an automated answering system, for providing the answer for his/her question/query, as an alternative or in addition to the live expert’s answer.

As to claim 3, Abernethy teaches wherein the predetermined section further includes a response sentence corresponding to the speech sentence of the user that is spoken when the information regarding the situation of the user is detected (Pars.36-40).
As to claim 4, Abernethy teaches where the output information includes voice information, and the output control unit controls a sound output unit such that the voice information is output by the sound output unit (Figs.3-4).
As to claim 5, Abernethy teaches wherein the output information includes display information, and the output control unit controls a display unit such that the display information is output by the display unit (Fig.2, 212; Fig.3, 306).
As to claim 6, Abernethy teaches wherein the conversation information includes first text data obtained by a speech recognition process that is based on collected sound information, and second text data (conversation stub) provided to the user in accordance with an analysis result of the first text data (Pars.30, 31, 37, 39, 41).
As to claim 7, Abernethy teaches a text data generation (speech/voice recognition) unit configured to generate the first text data by the speech recognition process that is based on the sound information (Pars.30, 31, 37, 39, 41).
As to claim 8, Abernethy teaches a text data analysis unit configured to detect the information regarding the situation of the user, by analyzing the first text data (Par.37).

As to claims 10-12, according to Abernethy teaching reading out the predetermined section associated with the identification information, advising the user about the interruption (triggering event) of the conversation/query and the subject matter of the interrupted conversation/query, (Pars.53, 57; Fig.4) including the reason behind the interruption is an inherent step in the system.
Regarding claims 13-14, the corresponding method and program comprising the steps addressed in claim 1 are analogous therefore rejected as being unpatentable over Abernethy et al. and in view of Allen et al. for the foregoing reasons.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL ABEBE/Primary Examiner, Art Unit 2657